Mr. Justice Baume delivered the opinion of the court. Appellee, Mary Hogue, filed her bill of review in the circuit court against the appellant, Charles Hogue, to set aside and review a former decree of said court, upon the ground of fraud. Appellant demurred to the bill. The demurrer was overruled and appellant having elected to abide his demurrer, the bill was taken as confessed and a decree was entered setting aside said former decree for the purpose of reviewing the same upon a rehearing. Appellant now seeks to prosecute an appeal to this court from the decree setting aside said former decree. The decree sought to be appealed from is not final, but interlocutory merely, and is, therefore, not the subject of appeal. Adamski v. Wieczorek, 170 Ill. 373; affirming 66 Ill. App. 582; Rosenthal v. Board of Education, 239 Ill. 29. The appeal is dismissed. Appeal dismissed.